DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 3-15-21 arguments vis-à-vis rejections under 35 U.S.C. 101, stating in pertinent part that the prior art references cited to support said rejections all involved human effort/manipulations (i.e. grinding, sieving, etc.), and thus could not properly be cited to show that the claimed product is a natural product without more, have been fully considered and are persuasive.  Said rejections are withdrawn.
Applicant's 3-15-21 arguments vis-à-vis prior art rejections employing, as the primary reference therefor, i) the 2-10-18 US Aragonite “Oshenite” article, or ii) Falken, US 2017/0142978, stating in pertinent part that the rejections were addressed by the 3-15-21 claim amendments (i.e. that the claimed particles have a Hunter brightness level of >90), have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.

Claim Objection/Potentially Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The most pertinent prior art of record appears to be Oshenite, whose teachings and suggestions are in the 12-16-20 Office Action.  Oshenite does not, however, teach See Oshenite at pp. 2-3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 and 22-23 are rejected under 35 U.S.C. 112(a)/1st par., because the specification, while being enabling for a Hunter brightness level of 94, does not reasonably provide enablement for claim 5’s Hunter brightness level of >90 (save for 94).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, as a single specification value within a claimed range does not reasonably provide enablement for/across the entire claimed range.  See MPEP 2163 I.B., citing In re Lukach, 442 F.2d 967, 969-70 (CCPA 1971) (holding that a single value/species within a claimed range/genus does not provide sufficient support to satisfy 35 U.S.C. 112[(a)/]1st par. for/across the entire claimed range/genus).
Claims 5-12 and 22-23 are rejected under 35 U.S.C. 112(a)/1st par. as failing to comply with the written description requirement.  Claim 5 contains subject matter (namely, a Hunter brightness of >90, except for the value of 94) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint  citing In re Lukach.
Since independent claim 5 is being rejected for deficiencies under §112(a)/1st par., claims 6-12 and 22-23, depending therefrom and not curing claim 5’s deficiency, are likewise deficient and rejected under §112(a)/1st par. as well.  See 35 U.S.C 112(d)/4th par.; MPEP 2164.08; Nat’l Recovery Tech’s, Inc. v. Magnetic Separation Sys., Inc., 49 USPQ2d 1671, 1677 (Fed. Cir. 1999).

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9-30-21.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 31, 2021
Primary Examiner
Art Unit 1736